Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, *820entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of the disciplinary charges of selling drugs and attempting to smuggle drugs into a correctional facility. The investigating officer who prepared the misbehavior report testified outside petitioner’s presence concerning an undercover operation conducted by the officer, with the assistance of a confidential informant. Petitioner alleges that the Hearing Officer erred in failing to properly evaluate the accusations of the confidential informant. According to petitioner, the Hearing Officer merely relied upon the investigating officer’s assessment of the informant’s credibility.
Based upon our in camera review of the investigating officer’s testimony, we find no merit in petitioner’s argument. In addition to a detailed account of the information supplied by the confidential informant, the investigating officer testified that his own investigation, including the successful completion of the undercover operation which resulted in the arrest of a person on petitioner’s approved visitor list, corroborated much of the information supplied by the informant. This testimony was sufficiently detailed, specific and corroborative in nature to enable the Hearing Officer to make an independent assessment of the confidential informant’s credibility (see, Matter of Machado v Leonardo, 180 AD2d 936). It is clear from the record that the Hearing Officer credited the informant’s statements linking petitioner to the drug activity, and there is nothing to suggest that in doing so the Hearing Officer relied on someone else’s assessment of the informant’s credibility (see, Matter of Carvalho v Coughlin, 176 AD2d 387). The determination- must, therefore, be confirmed.
Weiss, P. J., Yesawich Jr., Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.